Citation Nr: 1747845	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the right knee prior to September 20, 2010.

2.  Entitlement to an increased rating for service-connected right total knee arthroplasty (TKA), in excess of 30 percent from November 1, 2011 and 60 percent from August 5, 2016.

3.  Entitlement to a rating in excess of 10 percent for service-connected DJD of the left knee.

4.  Entitlement to an increased rating for service-connected right hip arthritis with limitation of flexion, in excess of 10 percent prior to August 5, 2016 and 20 percent thereafter.

5.  Entitlement to an increased rating for service-connected left hip arthritis with limitation of flexion, in excess of 10 percent prior to August 5, 2016 and 20 percent thereafter.

6.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 C.F.R. § 3.350(i) from November 1, 2011.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to March 1983.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2010 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a February 2016 Board decision, the claims were remanded for further evidentiary development.  Pursuant to the Remand, a statement of the case (SOC) was issued in July 2016 as to the issue of entitlement to SMC based upon housebound criteria, and the Veteran subsequently perfected a timely appeal.

In a September 2016 rating decision, the RO increased the assigned evaluation for service-connected right TKA to 60 percent from August 5, 2016.  The rating decision also increased the assigned evaluations for service-connected arthritis of the right and left hips with limitation of flexion to 20 percent from August 5, 2016.  The Veteran has not expressed satisfaction with the increased disability ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

A review of the record reflects substantial compliance with the Board's Remand directives as to all issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Neither the Veteran nor his attorney has argued otherwise.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board notes that in the September 2016 rating decision, the RO separately granted service connection for limitation of abduction of the right and left hips, and assigned 20 percent evaluations to each.  The RO also granted service connection for limitation of extension of the right and left hips, and assigned 10 percent evaluations, respectively.  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  As such, the matters are not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).


FINDINGS OF FACT

1.  Prior to September 20, 2010, the service-connected DJD of the right knee was manifested by flexion limited to no less than 90 degrees and extension to zero degrees, with no evidence of subluxation or lateral instability.

2.  From November 1, 2011, the Veteran's status-post right TKA is manifested by pain, weakness, instability, and limitation of motion.

3.  Throughout the appeal period, the service-connected DJD of the left knee is manifested by flexion limited to no less than 85 degrees and extension to zero degrees, with no evidence of subluxation or lateral instability.

4.  Prior to August 5, 2016, the service-connected right hip arthritis with limitation of flexion was manifested by pain and flexion to 95 degrees.

5.  From August 5, 2016, the service-connected right hip arthritis with limitation of flexion is manifested by pain and flexion to 30 degrees.

6.  Prior to August 5, 2016, the service-connected left hip arthritis with limitation of flexion was manifested by pain and flexion to 95 degrees.

7.  From August 5, 2016, the service-connected left hip arthritis with limitation of flexion was manifested by pain and flexion to 30 degrees.

8.  From November 1, 2011, the Veteran did not have a single service-connected disability rated as 100 percent.


CONCLUSIONS OF LAW

1.  Prior to September 20, 2010, the criteria for a disability rating in excess of 10 percent for DJD of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5262, 5257 (2016).

2.  From November 1, 2011, the criteria for the assignment of a 60 percent disability rating, but no higher, for the service-connected status-post right TKA have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, DC 5055 (2016).

3.  The criteria for a disability rating in excess of 10 percent for DJD of the left knee are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 5260, 5261, 5262, 5257 (2016).

4.  Prior to August 5, 2016, the criteria for a rating in excess of 10 percent for arthritis of the right hip with limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252 (2016).

5.  From August 5, 2016, the criteria for a rating in excess of 20 percent for arthritis of the right hip with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252 (2016).

6.  Prior to August 5, 2016, the criteria for a rating in excess of 10 percent for arthritis of the left hip with limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252 (2016).

7.  From August 5, 2016, the criteria for a rating in excess of 20 percent for arthritis of the left hip with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252 (2016).

8.  From November 1, 2011, the criteria for entitlement to SMC based on the housebound criteria are not met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the February 2016 Board Remand, the Veteran was afforded VA examinations in August 2016 with respect to his service-connected knee and hip disabilities.  The reports provided by the VA examiner reflect that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the August 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Neither the Veteran nor his attorney has argued otherwise.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Service connection for arthritis of the hands, wrists, knees, low back, and hips was granted in a February 2005 rating decision with a combined evaluation of 20 percent assigned from January 12, 2004.  In a February 2007 rating decision, the RO assigned separate 10 percent ratings to each disability, including DJD of the right and left knees and arthritis of the right and left hips, from January 12, 2004.  In February 2009, the Veteran asserted a claim of entitlement to increased ratings for the bilateral knees and hips.  The increased rating claims were denied in a June 2010 rating decision and this appeal followed.

In an April 2013 rating decision, the RO granted a temporary total evaluation from September 20, 2010 (the date of the Veteran's right TKA) until November 1, 2011 based upon surgery or other treatment necessitating convalescence; a 30 percent rating was granted from November 1, 2011.  As described above, in a March 2017 rating decision, the RO increased the assigned rating to 60 percent from August 5, 2016 (the date of the most recent VA examination).

a. Right knee DJD prior to September 20, 2010.

Prior to September 20, 2010, the Veteran's DJD of the right knee was assigned a 10 percent rating under DC 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, DC 5003 are used to rate degenerative arthritis and the second four digits, DC 5260, represent the diagnostic used to rate limitation of flexion of the leg.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

DC 5260, which provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be assigned for a knee disability under DCs 5257 and 5003 (degenerative arthritis) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Additionally, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In this matter, the Veteran filed a claim of entitlement to an increased rating for his service-connected DJD of the right knee in February 2009.  During the one year "look back period" prior to the filing of the claim, VA treatment records noted the Veteran's report of right knee pain.

The Veteran was afforded a VA examination in May 2010 at which time the examiner noted the Veteran's report of right knee pain at 6-7/10 in severity.  He denied weakness, swelling, heat, and giving way of the right knee.  He reported stiffness, locking, fatigability, and lack of endurance.  The Veteran reported flare-ups at least once per day precipitated by standing for more than 20 minutes or walking for more than five minutes.  During flare-ups, the Veteran's right knee pain increased to 9/10 in severity.  Flare-ups were relieved by rest and medication.  He denied incapacitation due to right knee symptoms at any time.  The Veteran indicated that he experienced difficulty climbing stairs due to his knee pain.  He uses a walking stick to aid with ambulation.  He also reported the intermittent use of a right knee brace.  The Veteran had not had surgery for his right knee disability, but had received intra-articular injections.   The examiner indicated that the right knee disability impacted the Veteran's daily activities in that "[i]t has slowed him down."  Physical examination of the right knee revealed diffuse tenderness, but no crepitus, heat, redness, edema, or effusion.  Range of motion testing documented flexion to 90 degrees with pain and extension to zero degrees.  Repetition produced increased pain, weakness, lack of endurance, fatigue, and incoordination; but the Veteran was able to maintain flexion to 90 degrees and extension to zero degrees.  The examiner determined that the Veteran's right knee was stable.  He confirmed a diagnosis of DJD of the right knee.

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to DJD of the right knee prior to September 20, 2010, is not warranted.

As a preliminary matter, the Board finds that a separate disability rating due to limitation of motion for the right knee is not warranted.  The May 2010 VA examination referenced above demonstrated 90 degrees of flexion.  Such a finding warrants a noncompensable disability rating under DC 5260.  Moreover, the right knee exhibited zero degrees of extension, warranting a noncompensable disability rating under DC 5261.  While there was pain with motion, range of motion did not significantly diminish on any examination with repetition.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran did not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the right knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the right knee, a separate rating under DC 5257 is not warranted prior to September 20, 2010.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the Veteran's statement that he felt that his knee disability included "giving way" but finds the examiner's medical finding of stability in the joint to be more probative as to the presence of lateral instability for purposes of DC 5257.  

Additionally, a 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of the right knee; therefore, a higher disability rating under DC 5256 is not warranted prior to September 20, 2010.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for DJD of the right knee prior to September 20, 2010, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

b. Right knee status-post TKA from November 1, 2011.

As detailed above, the Veteran's service-connected right knee disability is rated as 30 percent from November 1, 2011 and 60 percent from August 5, 2016 under DC 5055 (knee replacement (prosthesis)).

Diagnostic Code 5055 is clearly applicable because it pertains specifically to the disability at issue following the Veteran's September 20, 2010 right total knee replacement.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested than another diagnostic code should be used.

Under DC 5055, the minimum rating is 30 percent.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is available for one year following implementation of the prosthesis.  38 C.F.R. § 4.71a, DC 5055 (2016).

If there are intermediate degrees of residual weakness, pain, or limitation of motion, DC 5055 instructs to rate by analogy to DCs 5256, 5261, or 5262.

Ankylosis of the knee that is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 percent evaluation.  Ankylosis in flexion between 10 and 20 degrees is rated 40 percent disabling.  Ankylosis in flexion between 20 and 45 degrees is rated 50 percent disabling.  Ankylosis which is extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DC 5256 (2016).

A 40 percent rating under DC 5262 requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability 10 percent.  See 38 C.F.R. § 4.71a, DC 5262 (2016).

As described above, the Veteran underwent a right total knee replacement on September 20, 2010.  He was assigned a temporary total rating from September 20, 2010 to November 1, 2011 based upon the surgery and the need for convalescence.  See the rating decision dated April 2013.  A 30 percent rating was assigned from November 1, 2011.  In a March 2017 rating decision, the evaluation was increased to 60 percent from August 5, 2016.

The Board has reviewed the evidence of record and, for the reasons expressed below, finds that a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected right knee disability from November 1, 2011.

The Veteran was afforded a VA examination in February 2011 at which time he reported that he could not lift his right leg enough to put on his sock or shoe.  He stated that he had limited range of motion and pain in the right knee.  There was no evidence of ankylosis.  Range of motion testing revealed flexion to 90 degrees, with pain on active motion.  There was no additional loss of motion after repetitive motion.  The examiner did observe that the Veteran had a loss of normal curvature of the right leg.  There was no evidence of increased heat, redness, tenderness, edema, or effusion in the right knee.  Reflexes were absent at right knee jerk, all other reflexes of the right lower extremity were intact.  Muscle tone was normal and there was no evidence of muscle atrophy.  The examiner noted that the Veteran's right knee status-post TKA was disabling for gainful sedentary or physical employment as it resulted in increased absenteeism, lack of stamina, weakness/fatigue, and pain.  The examiner further reported that the Veteran was unable to perform strenuous activities due to his right knee disability.

A May 2011 VA psychological treatment note documented the Veteran's statement that he experiences problems walking due to knee pain.  He stated that his right knee, which was replaced, gives out and he falls a lot.  He described right knee pain at 8/10 in severity, which awakens him from sleep.  VA treatment records dated in February 2012 noted the Veteran's report of right knee pain with limited flexion.

A May 2012 VA examination for the purposes of determining eligibility for special monthly compensation, the examiner noted flexion of the right knee to 90 degrees with pain.  Upon repetition, there was increased pain, weakness, lack of endurance, fatigue, and incoordination with flexion to 90 degrees.

VA treatment records dated in June 2012 noted the Veteran's report that his right knee pain had worsened following his total knee replacement.  Private treatment records dated December 2012 indicated that the Veteran experienced right knee pain with flexion to 85 degrees.

The Veteran was afforded a VA examination in August 2016 at which time the examiner documented the Veteran's report of flare-ups to 10/10 in severity resulting from "just putting his feet on the floor as well as having walked only 10 yards."  The Veteran's pain is relieved with medication.  He is unable to climb or descend stairs or ladders.  He is unable to walk more than 30 yards.  Range of motion testing documented flexion to 40 degrees and extension to 10 degrees with pain.  There was localized tenderness to palpation at the lateral joint line.  The Veteran was unable to perform repetitive motion testing because he was too weak and the motion was too painful.  The examiner noted that additional contributing factors to functional loss included less movement than normal, instability of station, and disturbance of locomotion, as well as interference with sitting and standing.  Muscle strength was 3/5 in flexion and extension.  There was no evidence of atrophy or ankylosis.  The Veteran relied on a walker for ambulation.  The Veteran denied recurrent subluxation or dislocation.  The examiner diagnosed the Veteran with right total knee joint replacement with chronic residuals consisting of severe painful motion or weakness.

As described above, the Veteran is in receipt of a temporary total evaluation from September 20, 2010 to November 1, 2011 based upon the right TKA and the need for convalescence.  He has been assigned a 30 percent evaluation from November 1, 2011 and a 60 percent from August 5, 2016.  However, the medical evidence, including VA treatment records and examination reports, as well as the statements of the Veteran indicate that he experienced chronic and severe residuals following his September 2010 total right knee replacement consisting of severe painful motion and weakness, such that a 60 percent rating under DC 5055 is warranted from November 1, 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3.  The Veteran is competent to report his perceived level of pain and the Board has no reason to doubt his credibility in indicating a pain level, or his other residuals symptoms of weakness and decreased functional capacity.  The Board therefore finds a 60 percent rating is warranted pursuant to DC 5055 from November 1, 2011.  Thus, the benefits sought on appeal are allowed to that extent.

As a 60 percent rating is the highest rating available under DC 5055, the considerations of DeLuca therefore do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).

Moreover, the Veteran's right total knee replacement is located in the lower third of his thigh, and pursuant to the amputation rule, set forth at 38 C.F.R. § 4.68, the assigned disability rating may not exceed 60 percent for that knee.  See 38 C.F.R. § 4.71a, DC 5162 (2016).  Therefore, by application of the "Amputation Rule," as set forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent is not available for right total knee replacement from November 1, 2011.

For the foregoing reasons, the Board finds that a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected right TKA from November 1, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

c. Left knee

In this matter, the Veteran filed a claim of entitlement to an increased rating for his service-connected DJD of the left knee in February 2009.  During the one year "look back period" prior to the filing of the claim, VA treatment records noted the Veteran's report of chronic left knee pain.

The Veteran was afforded a VA examination in May 2010 at which time the examiner noted the Veteran's report of left knee pain at 4/10 in severity.  He denied weakness, swelling, heat, and giving way of the left knee.  He reported stiffness, locking, fatigability, and lack of endurance.  The Veteran endorsed flare-ups at least once per day precipitated by standing for more than 20 minutes or walking for more than five minutes.  During flare-ups, the Veteran's left knee pain increased to 7/10 in severity.  Flare-ups were relieved by rest and medication.  He denied incapacitation due to his left symptoms.  The Veteran indicated that he experienced difficulty climbing stairs due to his knee pain.  He uses a walking stick to aid with ambulation.  He also reported the intermittent use of a left knee brace.  The Veteran received intra-articular injections.   The examiner indicated that the left knee disability impacted the Veteran's daily activities in that "[i]t has slowed him down."  Physical examination of the left knee revealed diffuse tenderness, but no crepitus, heat, redness, edema, or effusion.  Range of motion testing documented flexion to 90 degrees with pain and extension to zero degrees.  Repetition produced increased pain, weakness, lack of endurance, fatigue, and incoordination; but the Veteran was able to maintain flexion to 90 degrees and extension to zero degrees.  The examiner determined that the Veteran's left knee was stable.  He confirmed a diagnosis of DJD of the left knee.

Private treatment records dated in September 2010 noted the Veteran's report of pain and instability in his left knee.

The Veteran was afforded a VA examination in February 2011 at which time range of motion testing revealed flexion to 140 degrees; extension was to zero degrees.  There was no report of pain on range of motion testing of the left knee.  Repetitive motion testing did not yield additional loss of motion.  There was no evidence of increased heat, redness, tenderness, edema, or effusion in the left knee.  Reflexes of the left lower extremity were intact.  Muscle tone was normal and there was no evidence of muscle atrophy.  The examiner indicated that the left knee was stable.  He reported that the degenerative changes of the Veteran's left knee were "not disabling for gainful sedentary or physical employment."

A May 2011 VA psychological treatment note documented the Veteran's statement that he experiences problems walking due to knee pain.  He reported left knee pain at 4-5/10 in severity.  VA treatment records dated in February 2012 noted the Veteran's report of left knee pain.

A May 2012 VA examination for the purposes of determining eligibility for special monthly compensation, the examiner noted flexion of the left knee to 90 degrees with pain.  Upon repetition, there was increased pain, weakness, lack of endurance, fatigue, and incoordination with flexion to 90 degrees.

VA treatment records dated in June 2012 noted the Veteran's report that injections did not help to relieve his left knee pain.  Private treatment records dated December 2012 indicated that the Veteran experienced left knee pain with flexion to 85 degrees.  It was further noted that the Veteran had crepitus of his left knee and experienced pain going up and down stairs.  He exhibited full range of motion of the left knee.  Lachman's and McMurray's testing of the left knee was negative.

The Veteran was afforded a VA examination in August 2016 at which time the examiner documented the Veteran's report of flare-ups to 7/10 in severity.  The Veteran's pain is relieved with medication.  He is unable to climb or descend stairs or ladders.  He is unable to walk more than 30 yards.  Range of motion testing of the left knee documented flexion to 100 degrees and extension to zero degrees with pain.  There was localized tenderness to palpation at the lateral joint line.  There was crepitus of the left knee.  The Veteran was unable to perform repetitive motion testing because he was too weak and the motion was too painful.  The examiner noted that additional contributing factors to functional loss included less movement than normal, instability of station, and disturbance of locomotion, as well as interference with sitting and standing.  Muscle strength was 3/5 in flexion and extension.  There was no evidence of atrophy or ankylosis.  The Veteran relied on a walker for ambulation.  The Veteran denied recurrent subluxation or dislocation.

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to DJD of the left knee is not warranted.

As a preliminary matter, the Board finds that a separate disability rating due to limitation of motion for the left knee is not warranted.  The examination and treatment records referenced above demonstrated, at worst, 85 degrees of left knee flexion.  Such findings warrant a noncompensable disability rating under DC 5260.  Moreover, the left knee exhibited zero degrees of extension, warranting a noncompensable disability rating under DC 5261.  While there was pain with motion, range of motion did not significantly diminish on any examination with repetition.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the left knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the left knee, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran endorsed instability, but objective testing by the examiner revealed that no instability was present.  The Board assigns the objective medical evidence more probative weight as to the presence of subluxation and lateral instability than to the Veteran's lay description of his symptoms, particularly as the Veteran's reported symptoms were considered by the examiner, who nonetheless concluded that no instability was present.

Additionally, a 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of the left knee; therefore, a higher disability rating under DC 5256 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DC 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint and the Veteran's knee pain has been considered in assigning the current 10 percent rating.

Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that DC 5263 (genu recurvatum) is not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, DC 5263.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for DJD of the left knee, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disability, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that an increased rating would be warranted.  Hart, supra.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


d. Right and left hips

In February 2009, the Veteran asserted a claim of entitlement to increased ratings for the bilateral hips.  The increased rating claims were denied in a June 2010 rating decision and this appeal followed.  In a March 2017 rating decision, increased 20 percent evaluations were assigned for arthritis of the right and left hips with limitation of flexion.

The Veteran's right and left hip arthritis with limitation of flexion are assigned 10 percent ratings prior to August 5, 2016 and 20 percent ratings thereafter under 38 C.F.R. § 4.71a, DC 5003-5252.  As detailed above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, DC 5003 are used to rate degenerative arthritis and the second four digits, DC 5252, represent the diagnostic used to rate limitation of flexion of the hip.

The Veteran is also in receipt of 10 percent ratings for limitation of extension of the right and left hips, 20 percent ratings for limitation of abduction of the right and left hips under 38 C.F.R. § 4.71a, DC 5251 and DC 5253.  However, as described above, because the Veteran has not filed a NOD with the rating assigned for limitation of extension and abduction of the right and left hips; those issues are not currently before the Board.

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, DCs 5250 through 5255.  DC 5250 applies to ankylosis of the hip, assigning ratings ranging from 60 percent to 90 percent based on the angle of ankylosis.

Diagnostic Code 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.

Diagnostic Code 5254 assigns an 80 percent rating for hip flail joint.

Diagnostic Code 5255 rates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  Fracture of surgical neck of the femur, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur, with nonunion, warrants a 60 percent rating without loose motion and with weight bearing preserved with aid of brace, and warrants an 80 percent rating with loose motion (spiral or oblique fracture).

For rating purposes, normal range of motion of the hip is 125 degrees flexion to 0 degrees extension and 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71a, Plate II.

In this matter, the Veteran filed a claim of entitlement to increased ratings for his service-connected arthritis of the right and left hips in February 2009.  During the one year "look back period" prior to the filing of the claim, VA treatment records noted the Veteran's report of bilateral hip pain.

The Veteran was afforded a VA examination in May 2010 at which time he reported right hip pain at 6-7/10 in severity and right hip pain at 4/10.  He denied weakness, swelling, heat, giving way, and locking.  He endorsed stiffness, fatigability, and lack of endurance.  He indicated that pain medication helps to control some of his pain.  He endorsed flare-ups of bilateral hip pain once per day, flaring to 9/10 in the right hip and 7/10 in the left hip.  Flare-ups are precipitated by standing for more than 20 minutes or walking for more than five minutes.  Flare-ups are relieved by rest.  He denied any incapacitation due to his hip symptoms.  The Veteran indicated that climbing a staircase is difficult and sleeping on his side is difficult.  His hip disabilities have "slowed him down considerably."  Physical examination of the hips revealed diffuse tenderness.  Flexion was measured to 95 degrees with pain, bilaterally.  Extension was to 30 degrees with pain at 20 degrees.  Adduction of the right and left hips was to 25 degrees with pain, and abduction was to 35 degrees with pain.  External rotation of the bilateral hips was to 40 degrees with pain and internal rotation was to 30 degrees with pain.  The examiner reported that repetition "produced increased pain, weakness, lack of endurance, fatigue and incoordination" with no additional loss of motion.  The examiner reported that the Veteran's hips were stable.

The Veteran was afforded another VA examination in February 2011 at which time the examiner noted right and left hip pain with objective range of motion testing.  Flexion of the bilateral hips was to 115 degrees with pain; extension was to 25 degrees with pain; adduction was to 15 degrees with pain; abduction was to 35 degrees with pain; external rotation was to 50 degrees with pain; and internal rotation was to 30 degrees with pain.  Repetition produced "increased pain, weakness, lack of endurance, fatigue, and incoordination" with no additional limitation of motion.  The examiner diagnosed the Veteran with chronic bursitis of the right and left hips, which was "not disabling for gainful sedentary or physical employment."

Private treatment records dated in December 2012 noted the Veteran's report of right hip pain.  X-rays of the right hip showed cystic changes and severe end-stage arthritis.  The treatment provider reported that the Veteran experienced painful motion of the right hip and exhibited an antalgic gait.

A VA examination was conducted in August 2016 which documented a continuing diagnosis of DJD and osteoarthritis of the bilateral hips.  The examiner noted flare-ups of bilateral hip pain.  Range of motion testing of both hips revealed flexion to 30 degrees; extension to 5 degrees; abduction to 10 degrees; adduction to 10 degrees; external rotation to 10 degrees; and internal rotation to 10 degrees.  Adduction of both hips was limited such that the Veteran could not cross his legs.  Pain was noted throughout the demonstrated range of motion.  There was pain on weight-bearing and objective evidence of localized tenderness/pain to palpation, bilaterally.  There was no crepitus.  Repetitive motion testing was not conducted because the Veteran was too weak and the movement was too painful.  The examiner noted that there was less movement than normal, instability of station, disturbance of locomotion, interference with sitting, and interference with standing of the bilateral hips.  Muscle strength was diminished in flexion, extension, and abduction, but there was no evidence of muscle atrophy.  Ankylosis was not demonstrated.  The Veteran relied upon a walker for ambulation and the examiner opined that the Veteran was badly in need of an electrically powered wheelchair.

Accordingly, for the period prior to August 5, 2016, the evidence of record demonstrates flexion of the right and left hips to no worse than 95 degrees of flexion.  As such, ratings in excess of 10 percent for limitation of flexion of the right and left hips are not warranted under DC 5252 prior to August 5, 2016.  Similarly, for the period from August 5, 2016, the evidence of record demonstrates flexion of the right and left hips to 30 degrees.  Thus, from August 5, 2016, ratings in excess of 20 percent for limitation of flexion of the right and left hips were not warranted pursuant to DC 5252.  While pain with motion in both hips was demonstrated, range of motion did not significantly diminish on any examination with repetition.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

Therefore, the Board finds that the Veteran is not entitled to ratings in excess of 10 percent for arthritis of the right and left hips prior to August 5, 2016 or in excess of 20 percent from August 5, 2016.  There is no competent, probative evidence to show that his symptoms meet the criteria for the next higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

III. SMC at housebound rate

The Veteran was awarded SMC at the housebound rate from September 20, 2010 to November 1, 2010 based upon to his right total knee replacement, which was rated at 100 percent and additional service-connected disabilities having a combined total rating of at least 60 percent.  He asserts that he is entitled to SMC based upon housebound criteria from November 1, 2010.  See the Veteran's NOD dated June 2013.

SMC at the housebound rate is payable when the Veteran has a single service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).

The Board notes that the Veteran's 100 percent disability rating for right total knee replacement, effective September 20, 2010 to November 1, 2012, is what allowed SMC based on housebound criteria to be awarded.  Crucially, the Veteran has not been in receipt of a 100 percent evaluation for any single disability for the period from November 1, 2011.  As such, entitlement to SMC based on the statutory housebound criteria is not warranted.

Regarding SMC based on the housebound in fact criteria, which is evidence showing that the Veteran is permanently housebound by reason of service-connected disability or disabilities, the Board notes that the threshold requirement of having a single service-connected disability rated as 100 percent must still be met before determining whether the Veteran is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i).  Thus, as the Veteran did not have a single service-connected disability rated as 100 percent from November 1, 2011, he is not entitled to SMC based on the housebound in fact criteria from that date.  See 38 C.F.R. § 3.350(i)(2).

Moreover, although the Veteran is in receipt of TDIU from January 12, 2004, the evidence does not show that he was awarded TDIU based upon a single disability.  Rather, as detailed in the July 2016 and August 2016 rating decisions, the Veteran was awarded TDIU based upon arthritis of multiple joints including hands, wrists, knees, and hips.  As such, entitlement to SMC based on the statutory housebound criteria is not warranted in this regard.

Accordingly, the Veteran's claim of entitlement to SMC based upon housebound criteria from November 1, 2011 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected DJD of the right knee prior to September 20, 2010 is denied.

Entitlement to a rating of 60 percent, but no higher, for service-connected right TKA from September 20, 2010 is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating in excess of 10 percent for service-connected DJD of the left knee is denied.

Entitlement to a rating in excess of 10 percent for service-connected arthritis of the right hip with limitation of flexion prior to August 5, 2016 is denied.

Entitlement to a rating in excess of 20 percent for service-connected arthritis of the right hip with limitation of flexion from August 5, 2016 is denied.

Entitlement to a rating in excess of 10 percent for service-connected arthritis of the left hip with limitation of flexion prior to August 5, 2016 is denied.

Entitlement to a rating in excess of 20 percent for service-connected arthritis of the left hip with limitation of flexion from August 5, 2016 is denied.

Entitlement to SMC based upon housebound criteria from November 1, 2011 is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


